Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 2 to the Registration Statement on Form S-1 of our report dated April19, 2006 relating to the combined financial statements of the Domestic Oil& Natural Gas Properties of Calpine Corporation and Affiliates (predecessor) for the six months ended June30, 2005 and the year ended December31, 2004, which appears in Rosetta Resources Inc.’s Annual Report on Form 10-K for the year ended December31, 2006. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Houston, Texas March 22, 2007
